967 F.2d 584w
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Luis Fernandez BONILLA, Plaintiff-Appellant,v.CITY OF SAN DIEGO;  Stephen Stone;  John Bailey;  CelsoCueva;  Raymon Montoya;  James Eliason;  DanaCunningham;  and Does I through XX,inclusive, Defendants-Appellees.
No. 91-55402.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 7, 1992.Decided June 10, 1992.Memorandum Disposition Withdrawn April 29, 1993.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION. SEE 993 F.2d 881.